      Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CHRIS D. LINN                                    §
Plaintiff,                                       §
                                                 §         CIVIL ACTION NO. 4:19-cv-1354
v.                                               §
                                                 §         JURY
SUMMIT MIDSTREAM PARTNERS,                       §
LLC                                              §
Defendant.                                       §
                                                 §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, Chris D. Linn (“Linn” or “Plaintiff”), Plaintiff in the above styled and

numbered cause, and files this Plaintiff’s Original Complaint, complaining of Summit Midstream

Partners, LLC (“Summit” or “Defendant”), and for cause of action, would show as follows:

                                       I. INTRODUCTION

       1.      This action seeks back pay, front pay, compensatory damages, punitive/liquidated

damages, attorney’s fees, expert witness fees, taxable costs of court, and pre-judgment and post-

judgment interest for disability discrimination and retaliation suffered by Linn in the course of

his employment with Defendant. Linn complains that he was discriminated against regarding the

terms and conditions of his employment because of disability, denied a reasonable

accommodation, and that he was subsequently retaliated against for engaging in protected

activity. Linn demands a jury on all issues triable to a jury.

                                            II. PARTIES

       2.      Linn is a citizen of the United States and is currently a resident of Conroe,

Montgomery County, Texas.




Page 1 of 8
      Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 2 of 8



       3.      Summit is a Delaware limited liability company with a principal place of business

at 1790 Hughes Landing Blvd., Suite 500, The Woodlands, Texas 77380. Defendant regularly

conducts business in this judicial district, including in Houston, Texas. Defendant’s registered

agent for service of process is Capitol Corporate Services, Inc., 206 E. 9th Street, Suite 1300,

Austin, TX 78701.

                              III. JURISDICTION AND VENUE

       4.      This action is brought under the Americans with Disabilities Act Amendments

Act of 2008, 42 U.S.C. § 12101, et seq. (ADA/ADAAA) and the Texas Commission on Human

Rights Act (Chapter 21, Texas Labor Code or “TCHRA.”

       5.      The unlawful employment practices were being committed within the jurisdiction

of the United States District Court for the Southern District of Texas, Houston Division, as all of

the acts and conduct charged herein occurred in this District.

       6.      This Court has jurisdiction over all claims in this action. See 28 U.S.C. § 1331

and 28 U.S.C. § 1367. The amount in controversy is within the jurisdictional limits of this Court.

                              IV. PROCEDURAL REQUISITES

       7.      Linn filed a Charge of Discrimination (the “Charge”) against Defendant under

Charge Number 460-2018-05660 with the U.S. Equal Employment Opportunity Commission

(“EEOC”) on or about August 1, 2018. Per agreement with the agency, the Charge was co-filed

with the Texas Workforce Commission Civil Rights Division. In his Charge, Linn asserted that

Defendant discriminated against him because of his disability. Specifically, Linn asserted that

Defendant failed to engage in any interactive process in providing him with an accommodation,

and that it failed to provide any form of accommodation, both in violation of the Americans with

Disabilities Act. Linn further asserted that he was subjected to a pattern of harassment by



Page 2 of 8
      Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 3 of 8



Defendant (and Defendant’s agents/managers) because of his disability and his request for an

accommodation. Linn also asserted that Defendant retaliated against him when they terminated

his employment for engaging in a protected activity. On February 14, 2019, the EEOC issued a

Notice of Right to Sue letter, entitling Linn to file an action in this Court. See Exhibit 1.

       9.      The filing of this lawsuit has been accomplished within ninety (90) days of Linn’s

receipt of the Notice of Right to Sue letter.

       10.     All conditions precedent to filing this cause of action have been met.

                                                V. FACTS

       11.     Linn was hired by Summit on April 23, 2012 as a Gas Controller. He was later

reassigned to Measurement Analyst. Linn worked in the Summit office located in The

Woodlands, Texas.

       12.     On May 1, 2015, Linn had a heart attack after work hours. He spent the weekend

in the hospital and returned to work as soon as medically possible. However, due to his heart

attack and resulting injury to his heart, he had certain restrictions such as avoiding unnecessary

stress and attending cardiac rehab to recover. Summit was aware of both Linn’s heart attack, the

resulting cardiac condition, and his need for an accommodation and medical rehab.

       13.     In June 2015, Linn requested minor changes to his work schedule so that he could

attend cardiac rehabilitation as part of his recovery. This request was denied by Summit. Linn

offered to work early or work late to cover the absence, but Summit would not allow it. Other

employees were permitted these changes to their work schedule. As a result, Linn was unable to

complete the cardiac rehab.




Page 3 of 8
      Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 4 of 8



       14.     In September of 2017 Linn was denied a promotion for a position that he was

qualified for. The management position ultimately went to someone who was unfamiliar with the

industry and who did not have a disability.

       15.     On April 5, 2018, Linn was verbally attacked by a manager (Stacey Brewer) over

a project deadline. Brewer was enraged and used profanity. Linn politely requested that he not

behave in that manner due to his medical need to avoid stress due to the heart attack. His

response was, “whatever, that was years ago.” Other employees who were not disabled were not

treated in this way.

       16.     In addition to Brewer, Summit’s Director of Measurement Marc Talamantez also

engaged in abusive, threatening behavior toward Linn that he did not exhibit toward Summit

employees without a disability.

       17.     After the April 5, 2018 incident, Linn reported his concerns about disability

discrimination and refusal to provide accommodation (see above) to Summit human resources

(HR). Linn met with human resources representatives Mikel Lucas and J.D. Henderson. They

informed Linn that they would investigate Linn’s report of discrimination. Linn reported the

conduct of both Brewer and Talamantez.

       18.     Linn met with Mikel again on April 17, 2018 and requested the assistance of HR

because Linn did not feel comfortable in his current working situation. He requested a reasonable

accommodation from his employer concerning his work location and/or work environment.

Specifically, Linn requested a work setting free from the kind of verbal harassment Stacey

Brewer and Marc Talamantez were subjecting him to. If need be, this would involve a different

or remote work location. Upon information and belief, Summit had granted this type of

accommodation before.



Page 4 of 8
      Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 5 of 8



       19.     On April 19, 2018, just two days after that meeting, Linn’s employment was

terminated. But for Linn’s engaging in a protected activity, his employment would not have been

terminated.

       20.     Linn has suffered tremendous harm because of Summit’s actions including

economic loss, mental anguish, and loss of past and future benefits. Linn will also incur

attorney’s fees and costs in connection with this litigation.

                                      CAUSES OF ACTION

       VI. DISABILITY DISCRIMINATION UNDER THE ADAAA AND TCHRA

       21.     Linn incorporates by reference all of the foregoing allegations in each of the

paragraphs above as fully set forth herein.

       22.     Defendant discriminated against Linn in violation of the ADA, Americans with

Disabilities Act Amendments Act of 2008 (“ADAAA”), and Chapter 21 of the Texas Labor

Code (“TCHRA”).

       23.     Linn was subjected to different terms and conditions of employment and was

ultimately terminated by Defendant because of his disability, as that term is defined under the

ADA/ADAAA and TCHRA.

       24.     Defendant perceived or regarded Linn as being disabled, even though he could

perform the essential functions of his job, with or without reasonable accommodation.

       25.     Defendant’s termination of Linn’s employment, subjecting Linn to different terms

and conditions of employment, and failing to hire Linn for other positions within the company

constitute disability discrimination under the ADAAA, 42 U.S.C. § 12101, et seq., and TCHRA.

       26.     When Linn requested a reasonable accommodation, Defendant wholly failed to

engage in the interactive process as required by ADA/ADAAA.



Page 5 of 8
       Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 6 of 8



        27.     As a result of Defendant’s discriminatory actions, Linn has suffered lost wages in

the past and future, loss of future earning capacity, emotional pain and suffering, and mental

anguish, all of which were caused by Defendant’s treatment of Linn. In all probability, Linn will

continue to suffer such damages in the future.

        28.     Further, Defendant acted with malice or, in the alternative, with reckless

indifference to the state and federally protected rights of the Linn.

               VII. RETALIATION UNDER THE ADA/ADAAA AND TCHRA

        29.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully set forth herein.

        30.     Defendant retaliated against Linn in violation of the anti-retaliation provisions of

the ADA/ADAAA and TCHRA.

        31.     Linn engaged in conduct protected under the ADA/ADAAA and TCHRA.

Specifically, when Linn put Defendant on notice of his medical condition; when he requested a

reasonable accommodation under the ADAAA; when Linn reported his complaint of

discrimination to Summit HR; when he opposed Summit’s discriminatory conduct; and when he

reported harassment based on disability to HR, Linn engaged in protected conduct.

        32.     Linn was subjected to an adverse employment action immediately following his

engagement in protected conduct. Specifically, Linn’s employment was terminated.

        33.     There was a causal link between the protected conduct and the adverse

employment action.

                                         VIII. DAMAGES

        34.     As a result of Defendant’s conduct, Linn seeks the following relief: (1) back pay,

including, but not limited to, his salary, bonuses, and benefits; (2) front pay, including, but not



Page 6 of 8
      Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 7 of 8



limited to, his salary, bonuses, and benefits; (3) costs of court and attorneys’ fees; (4) damages

for mental anguish and emotional distress in the past and future; (5) liquidated and/or punitive

damages; and (6) other compensatory damages.

       35.     Additionally, since Defendant’s actions were committed maliciously, willfully, or

with reckless indifference to Linn’s federally protected rights, Linn is entitled to recover

punitive, liquidated, and/or exemplary damages in an amount sufficient to deter Defendant from

this conduct in the future.

                                       IX. JURY DEMAND

       36.      Linn requests a trial by jury on issues triable by a jury in this case.

                                            X. PRAYER

       WHEREFORE, Plaintiff Chris D. Linn respectfully prays that upon final trial hereof, this

Court grant his appropriate back pay, including, but not limited to, his salary, bonuses, and

benefits; front pay, including his salary, bonuses, and benefits; mental anguish and emotional

distress in the past and the future; compensatory damages; punitive and/or liquidated damages as

allowed by law; reasonable attorneys’ fees both for the trial of this cause and any and all appeals

as may be necessary; all expert witness fees incurred in the preparation and prosecution of this

action; pre-judgment and post-judgment interest as allowed by law; taxable court costs; and any

such additional and further relief that this Court may deem just and proper.



Dated: April 13, 2019




Page 7 of 8
      Case 4:19-cv-01354 Document 1 Filed on 04/13/19 in TXSD Page 8 of 8



                                          Respectfully submitted,

                                          THE VERDE LAW FIRM, PLLC

                                          /s/ Joshua A. Verde
                                          Joshua A. Verde
                                          attorney-in-charge
                                          State Bar No. 24077590
                                          Fed ID No. 1760723
                                          4600 Highway 6 North, Suite 320
                                          Houston, TX 77084
                                          Phone: 713-909-4347
                                          Fax: 713-588-2431
                                          josh@verde-law.com

                                          ATTORNEY FOR PLAINTIFF
                                          CHRIS D. LINN




Page 8 of 8
